



$8,000,000 STANDBY COMMITMENT


SUMMARY OF TERMS AND CONDITIONS


This Summary of Terms and Conditions (this “Summary”) is for convenience of
reference only and shall not be considered to be exhaustive as to the final
terms and conditions that shall govern any potential financing arrangements
between the parties. In the event of a conflict between the provisions of this
Summary and any relevant definitive agreement, the latter shall prevail. This
Summary and all matters related hereto are confidential, and the parties agree
to maintain the confidentiality of this Summary and the related matters unless
written authorization to the contrary is provided in advance of any
non-authorized disclosure or unless disclosure is otherwise required by
applicable law. The parties agree that each of them may disclose this Summary
and the related matters to his or its respective financial and legal advisors.
All amounts in this Summary are expressed in U.S. dollars.




Background and Objective:
OccuLogix, Inc. (“OccuLogix”) proposes to make an investment in shares of Series
A Preferred Stock of OcuSense, Inc. (“OcuSense”), that will be convertible into
50.1% of the issued and outstanding equity of OcuSense on a fully diluted basis,
at an aggregate purchase price of up to $8,000,000. To assure adequate funds to
make such proposed investment and for general corporate purposes, the Purchaser
(defined below) has agreed to provide OccuLogix with a standby commitment to
purchase convertible debentures of OccuLogix in an aggregate maximum principal
amount of up to $8,000,000 (“Convertible Debentures”).
   
Issuer:
OccuLogix
   
Purchaser:
Elias Vamvakas (the “Purchaser”)
   
Total Commitment Amount:
$8,000,000 (the “Total Commitment Amount”), subject to downward adjustment, as
provided below
   
Term of Commitment:
The 12-month period commencing on the Effective Date (defined below) (the
“Commitment Term”), subject to early termination by OccuLogix, as provided below
   
Drawdowns on Commitment:
From time to time during the Commitment Term, upon no less than 45 days’ written
notice by OccuLogix to the Purchaser, the Purchaser shall purchase Convertible
Debentures in the aggregate amount specified in such written notice. The
closings of such purchases shall occur on or prior to the 45th day following the
dates of such written notices or on such other dates as OccuLogix and the
Purchaser may agree from time to time. For greater certainty, the Purchaser will
not be obligated to purchase any additional Convertible Debentures once
OccuLogix has issued Convertible Debentures in an aggregate amount of
$8,000,000.
   
Commitment Fee:
200 bps on the undrawn portion of the Total Commitment Amount (the “Commitment
Fee”), to be calculated on an annual basis and to be paid quarterly during the
Commitment Term (within the 15-day period following the end of each calendar
quarter during the Commitment Term) and within the 15-day period following the
expiry or early termination of the Commitment Term, as the case may be
   
Use of Proceeds:
No restrictions
   
Early Termination of Commitment:
At any time during the Commitment Term, OccuLogix may terminate the Purchaser’s
obligation to purchase Convertible Debentures by providing the Purchaser with a
written notice of its intention to terminate such obligation and paying the
Purchaser, in full, the amount of the Commitment Fee then outstanding.
   
Maturity Date of Convertible Debentures:
The third anniversary of issuance (the “Maturity Date”), subject to early
redemption, as provided below
   
Interest on Convertible Debentures:
10% per annum, accruing and compounding monthly and payable in cash within the
15-day period following each calendar quarter, on the Maturity Date and on the
date of redemption (if any)
   
Conversion Feature of Convertible Debentures:
At any time and from time to time prior to the Maturity Date and prior to
redemption (if any), upon no less than 15 days’ written notice by the Purchaser
to OccuLogix, all or a portion of the principal amount of outstanding
Convertible Debentures may be converted into shares of OccuLogix’s common stock
(“Conversion Shares”) at a rate of $2.70 per share (the “Conversion Rate”). In
calculating the number of Conversion Shares to be issued to the Purchaser, such
number shall be rounded down to the nearest whole number. OccuLogix shall not
issue any fractional Conversion Shares under any circumstances, nor shall
OccuLogix be required to pay any cash amounts in respect of the value of any
fractional Conversion Shares that may have been issuable in the absence of the
aforementioned prohibition.
   
Redemption Feature of Convertible Debentures:
At any time and from time to time prior to the Maturity Date, upon no less than
30 days’ written notice by OccuLogix to the Purchaser (the “Redemption Notice”),
all or a portion of the then outstanding Convertible Debentures may be redeemed
by payment of the principal amount thereof and the accrued and unpaid interest
thereon at the end of such 30-day notice period. At any time during such 30-day
notice period, the Purchaser may exercise the conversion feature of the
Convertible Debentures that are the subject of the Redemption Notice, by
providing written notice to OccuLogix of his intention to exercise such
conversion feature. The Conversion Shares underlying such Convertible Debentures
shall be issued by OccuLogix on or prior to the 15th day following the date of
the Purchaser’s notice of his intention to exercise such conversion feature.
   
Anti-dilution:
If, while any Convertible Debentures are outstanding, OccuLogix should effect a
split or a consolidation of its common stock, or should pay to its stockholders
a dividend or distribution in additional shares of its common stock without
payment of any consideration therefor, then the Conversion Rate shall be
increased or decreased appropriately such that the number of Conversion Shares
issuable upon conversion of Convertible Debentures shall be increased or
decreased in proportion to the increase or decrease in the aggregate number of
issued and outstanding shares of OccuLogix’s common stock as a result of such
split, consolidation, dividend or distribution.
   
Security:
·  General security on all of OccuLogix’s assets, undertaking and property
·  Specific pledge of shares of OcuSense’s stock held by OccuLogix from time to
time
   
Third Party Financing:
If, while there are any Convertible Debentures outstanding, OccuLogix closes a
financing with a third party (a “Financing”), whether by way of debt, equity or
otherwise, then, in accordance with the provisions appearing beside the heading
“Redemption Feature of Convertible Debentures” above, OccuLogix shall deliver a
written notice to the Purchaser of OccuLogix’s intention to redeem the maximum
number of the then outstanding Convertible Debentures of which the net proceeds
to OccuLogix of such Financing (the “Net Proceeds”) would be sufficient to repay
the aggregate principal amount and accrued and unpaid interest thereon. Unless
the Purchaser elects to exercise the conversion feature of such Convertible
Debentures in accordance with the provisions appearing beside the heading
“Redemption Feature of Convertible Debentures” above, OccuLogix shall use the
Net Proceeds to redeem such Convertible Debentures in accordance with such
provisions. In addition, to the extent that the Net Proceeds are more than
sufficient to redeem all of the then outstanding Convertible Debentures (and the
Financing occurs during the Commitment Term), the then-undrawn portion of the
Total Commitment Amount shall be reduced automatically upon the closing of the
Financing by the lesser of: (i) the then-undrawn portion of the Total Commitment
Amount; and (ii) an amount equivalent to the difference between (y) the total
amount of the Net Proceeds and (z) the amount required to redeem the Convertible
Debentures subject to the above-mentioned redemption notice. If a Financing
occurs during the Commitment Term while there are no Convertible Debentures
outstanding, the Total Commitment Amount shall be reduced automatically upon the
closing of the Financing by the lesser of: (i) the Total Commitment Amount; and
(ii) the Net Proceeds.
   
Covenant to Negotiate and Enter into a Definitive Agreement:
OccuLogix and the Purchaser will negotiate in good faith, and enter into, as
soon as practicable, a definitive agreement with respect to the proposed
transactions contemplated in this Summary (the “Definitive Agreement”). The
provisions of the Definitive Agreement will be consistent with the provisions of
this Summary and will contain other terms and conditions customary and
reasonable for transactions of the nature contemplated in this Summary,
including, without limitation, the form of the Convertible Debentures.
   
Conditions Precedent to Drawdowns on Commitment:
·  Execution and delivery of the Definitive Agreement and all ancillary
agreements contemplated thereby
·  Execution and delivery of Convertible Debentures
·  Execution and delivery of security agreements and, where necessary, filing of
financing statements
·  Absence of default under the provisions of this Summary or any relevant
definitive agreement
·  Absence of any material adverse change in the business, affairs or financial
condition of OccuLogix and its subsidiaries on a consolidated basis
·  Absence of any default under any material agreement, order, approval or
consent
·  Absence of any material regulatory prohibition
   
Syndication and Assignment:
Subject to applicable securities laws, the Convertible Debentures may be
syndicated, sold and assigned by the Purchaser to one or more third parties, and
rights of the Purchaser under this Summary, the Definitive Agreement, the
Convertible Debentures and any other relevant definitive agreement may be
assigned by the Purchaser to such third party or parties. OccuLogix shall
co-operate with the Purchaser in connection with any such syndication, sale or
assignment and, among other things, shall execute and deliver documents
reasonably necessary to facilitate the same.
   
Independent Advice:
The Purchaser represents and warrants to OccuLogix that he has read this Summary
and understands his obligations under it. The Purchaser further represents and
warrants to OccuLogix that he has had an adequate opportunity to seek and obtain
independent legal and financial advice in connection with this Summary and such
other professional advice that he considered necessary or appropriate.
   
Binding Nature:
This Summary is legally binding. Each of OccuLogix and the Purchaser, on its and
his own behalf, respectively, represents and warrants that this Summary is a
valid and legally binding obligation of it or him, respectively, enforceable in
accordance with the terms of this Summary.
   
Governing Law:
Delaware



                      

IN WITNESS WHEREOF, the parties have executed and delivered this Summary as of
the 30th day of November, 2006 (the “Effective Date”).




                                                                OCCULOGIX, INC.
 
                                                                By: /s/ Jay
Holmes 
                                                                
_____________________________
                                                                       Name: Jay
Holmes
                                                                       Title:
Director
 
                                                                 THE PURCHASER
 
                                                                /s/Elias
Vamvakas
                                                                 _____________________________
                                                                 Elias Vamvakas
 


